DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Feng Ma (Reg. No. 58,192) on 04/01/2021.
The application has been amended as follows: 
1. (Currently Amended) A doorbell prompting control method, applied to a doorbell, the method comprising: 
determining whether a visitor enters a doorbell prompting area; 
determining a prompting mode of the doorbell when the visitor enters the doorbell prompting area, wherein the prompting mode is preset by a user terminal bound with the doorbell;
controlling the doorbell to make a prompt according to the prompting mode of the doorbell;
wherein the method further comprises: determining an identity of the visitor entering the doorbell prompting area, 
wherein the determining the prompting mode of the doorbell comprises: 
determining, according to the identity of the visitor, a preset prompting mode matching the identity of the visitor, 
wherein the prompting mode comprises one of or any combination of: a prompting mode of projecting text information outside a door, a prompting mode of ringing inside the door, a prompting mode of interacting with smart home appliance inside the door, or a prompting mode of interacting with a user wearable device; and
receiving control information sent by the user terminal, and controlling the doorbell to make the prompt according to the control information, 
wherein the receiving control information sent by the user terminal and controlling the doorbell to make the prompt according to the control information comprises: 
receiving payment information sent by the user terminal, and controlling the doorbell to acquire a payment code so that scanning to pay is performed by scanning the payment code through the user terminal.  

3. (Original) The doorbell prompting control method of claim 1, wherein the determining the prompting mode of the doorbell comprises: determining the prompting mode matching a present time.  
4. (Original) The doorbell prompting control method of claim 1, further comprising: closing the prompt made by the doorbell when it is detected that the visitor leaves the doorbell prompting area.  
5. (Cancelled)  
6. (Cancelled)  
7. (Original) The doorbell prompting control method of claim 1, wherein the controlling the doorbell to make a prompt according to the prompting mode of the doorbell comprises: controlling the doorbell to project information outside a door where the doorbell is located by pressing a button on the user terminal.  
8. (Original) The doorbell prompting control method of claim 1, wherein the controlling the doorbell to make a prompt according to the prompting mode of the doorbell comprises: when the doorbell is pressed or touched, controlling the doorbell to send prompting information to a preset remote device bound with the doorbell so that the remote device makes a prompt by ringing, vibrating, generating a sound or lighting.  
9. (Original) The doorbell prompting control method of claim 3, wherein different prompting modes are set for different time intervals.  
10. (Cancelled)  
11. (Currently Amended) A doorbell prompting control device, applied to a doorbell, the device comprising: 
a processor; and 
a memory storing instructions executable by the processor, 
wherein the processor is configured to: 
determine whether a visitor enters a doorbell prompting area; determine a prompting mode of the doorbell when a visitor enters the doorbell prompting area, wherein the prompting mode is preset by a user terminal bound with the doorbell;
control the doorbell to make a prompt according to the prompting mode of the doorbell;
wherein the processor is further configured to determine an identity of a visitor entering a doorbell prompting area, 
wherein the determining the prompting mode of the doorbell comprises: determining, according to the identity of the visitor, a preset prompting mode matching the identity of the visitor, 
wherein the prompting mode comprises one of or any combination of: a prompting mode of projecting text information outside a door, a prompting mode of ringing inside the door, a prompting mode of interacting with smart home appliance inside the door, or a prompting mode of interacting with a user wearable device; and 
receive control information sent by the user terminal, and control the doorbell to make the prompt according to the control information, 
wherein the receiving control information sent by the user terminal and controlling the doorbell to make the prompt according to the control information comprises: 4U.S. Patent Application Serial No. 16/688,585 
receiving payment information sent by the user terminal, and controlling the doorbell to acquire a payment code so that scanning to pay is performed by scanning the payment code through the user terminal.  
12. (Cancelled)  
13. (Original) The doorbell prompting control device of claim 11, wherein the determining the prompting mode of the doorbell comprises: determining the prompting mode matching a present time.  
14. (Original) The doorbell prompting control device of claim 11, wherein the processor is further configured to: close the prompt made by the doorbell when it is detected that the visitor leaves the doorbell prompting area.  
15. (Cancelled)  
16. (Cancelled)  
17. (Original) The doorbell prompting control device of claim 11, wherein the controlling the doorbell to make a prompt according to the prompting mode of the doorbell comprises: controlling the doorbell to project information outside a door where the doorbell is located by pressing a button on the user terminal.  
18. (Original) The doorbell prompting control device of claim 11, wherein the controlling the doorbell to make a prompt according to the prompting mode of the doorbell comprises: when the doorbell is pressed or touched, controlling the doorbell to send prompting information to a preset remote device bound with the doorbell so that the remote device makes a prompt by ringing, vibrating, generating a sound or lighting.  
19. (Original) The doorbell prompting control device of claim 13, wherein different prompting modes are set for different time intervals.  
20. (Currently Amended) A non-transitory computer readable storage medium having stored thereon computer executable instructions that, when executed by a processor, cause the processor to implement a doorbell prompting control method, the method comprising: 
determining whether a visitor enters a doorbell prompting area; 

controlling the doorbell to make a prompt according to the prompting mode of the doorbell;
wherein the method further comprises: determining an identity of a visitor entering a doorbell prompting area, 
wherein the determining the prompting mode of the doorbell comprises: 
determining, according to the identity of the visitor, a preset prompting mode matching the identity of the visitor, 
wherein the prompting mode comprises one of or any combination of: a prompting mode of projecting text information outside a door, a prompting mode of ringing inside the door, a prompting mode of interacting with smart home appliance inside the door, or a prompting mode of interacting with a user wearable device, and6U.S. Patent Application Serial No. 16/688,585 
receiving control information sent by the user terminal, and controlling the doorbell to make the prompt according to the control information, 
wherein the receiving control information sent by the user terminal and controlling the doorbell to make the prompt according to the control information comprises: 
receiving payment information sent by the user terminal, and controlling the doorbell to acquire a payment code so that scanning to pay is performed by scanning the payment code through the user terminal.  
21. (Previously Presented) The non-transitory computer readable storage medium of claim 20, wherein the determining the prompting mode of the doorbell comprises: determining the prompting mode matching a present time.  
22. (Previously Presented) The non-transitory computer readable storage medium of claim 20, wherein the method further comprises: closing the prompt made by the doorbell when it is detected that the visitor leaves the doorbell prompting area.  
23. (Cancelled)  
24. (Previously Presented) The non-transitory computer readable storage medium of claim 20, wherein the controlling the doorbell to make a prompt according to the prompting mode of the doorbell comprises: controlling the doorbell to project information outside a door where the doorbell is located by pressing a button on the user terminal.  
25. (Cancelled)  
26. (Cancelled)  
27. (Cancelled)  
28. (Cancelled)

Allowable Subject Matter
Claims 1, 3-4, 7-9, 11, 13-14, 17-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a non-transitory computer readable storage medium to cause a processor to implement a doorbell prompting control method, a doorbell prompting control device, and a doorbell prompting control method, comprising receiving payment information sent by the user terminal, and controlling the doorbell to acquire a payment code so that scanning to pay is performed by scanning the payment code through the user terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KAM WAN MA/Examiner, Art Unit 2688